Citation Nr: 1647009	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Army from May 1977 to May 1980.  He also had active duty service in the United States Marine Corps from November 1981 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Within one year of the February 2012 rating decision, VA received a May 2012 request for reconsideration for the Veteran's service connection claim for bilateral hearing loss.  In a subsequent June 2012 rating decision, the RO reconsidered and confirmed its denial of entitlement to service connection for bilateral hearing loss.

In a January 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The Board later remanded the case once more in a June 2015 decision for additional development and adjudication.  The case has since been returned to the Board for appellate review.

When this case was previously before the Board in June 2015, the Board remanded the issue of entitlement to service connection for a psychiatric disorder.  The Board finds that the issue of entitlement to service connection for a psychiatric disorder other than PTSD can be finally adjudicated.  However, the Veteran's service connection claim for PTSD requires additional development.  Therefore, the Board will bifurcate the issues and adjudicate them separately.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately). 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The issues of entitlement to service connection for PTSD and entitlement to service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A hearing loss disability in the right ear, as defined by VA regulation, has not been shown during the current appeal period.

2.  The Veteran's current left ear hearing loss did not manifest during service or within one year thereafter and is not otherwise related to his active service.

3.  A psychiatric disorder other than PTSD did not begin during active service and is not causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1101, 1110, 1111, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309, 3.385 (2015). 

2.  The criteria to establish service connection for a psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by a letter sent to the Veteran dated in September 2011.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in February 2012.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  In addition, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  See January 2013 VA treatment record.  However, there is no indication from the Veteran's report or the other evidence of record that these records are relevant to his service connection claims for bilateral hearing loss or a psychiatric disorder other than PTSD.  The Board therefore finds that it is unnecessary to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant).

The January 2014 Board remand instructed the AOJ to obtain the Veteran's military personnel records and all outstanding treatment records.  The record shows that the RO acquired the Veteran's military personnel records and additional VA treatments records.  In addition, the RO sent the Veteran a letter in February 2014 requesting that he identify and provide authorization for VA to obtain any relevant treatment records.  After the Veteran submitted an April 2014 VA Form 21-4142 for Dr. M., the RO sent two separate requests for these records in August 2014.  However, Dr. M. did not respond to these requests.  

The remand also stated that VA examinations should be conducted related to the Veteran's service connection claims for bilateral hearing loss and a psychiatric disorder other than PTSD.  Responsive VA examinations were conducted in November 2014 and December 2014.  The VA examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted appropriate examinations, reported relevant findings, and provided medical opinions with rationales.  As such, the Board finds that these VA examinations, along with the other evidence of record, are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the Board's June 2015 remand, the AOJ was directed to schedule the Veteran for a RO hearing.  However, a September 2015 Informal Conference Report stated that the Veteran did not have additional evidence to submit and wanted to withdraw his request for a RO hearing.  Thus, there are no outstanding hearing requests. Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, which includes sensorineural hearing loss, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation for active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Every veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Bilateral Hearing Loss

The Veteran contends that his current hearing loss began during service.  See August 2011 Claim; May 2012 Request for Reconsideration.  The Veteran's DD 214 shows that his military occupational specialty (MOS) was material supply specialist.  The Department of Defense's Duty MOS Noise Exposure Listing provides that this MOS has a low probability of noise exposure.  However, the Veteran's receipt of the Marksman Badge for the M16 rifle and hand grenades indicates that he experienced acoustic trauma from gunfire and explosions.  In addition, VA previously conceded the Veteran's exposure to acoustic trauma during service when service connection for tinnitus was awarded.  The Board therefore finds that the Veteran's assertion of in-service noise exposure is credible and consistent his service.  38 U.S.C.A. § 1154(a).

Before the Veteran's first period of active service, the clinical evaluation of the November 1976 enlistment examination reported that the Veteran's ears were normal.  At this time, the Veteran's pure tone thresholds, in decibels, were documented as:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
/
10
LEFT
30
20
15
/
15

In the associated November 1976 Report of Medical History, the Veteran denied experiencing hearing loss.

Another audiological evaluation was conducted in February 1979.  The evaluation noted that the Veteran's pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

A subsequent May 1980 separation examination noted that the Veteran's ears continued to be normal.  The audiological evaluation reported that his pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
/
10
LEFT
25
15
10
/
15

In addition, the Veteran denied the presence of hearing loss in the May 1980 Report of Medical History.

Prior to the Veteran's second period of service, a July 1981enlistment examination did not document any abnormalities in the Veteran's ears.  The Veteran's pure tone thresholds, in decibels, were noted to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
5
5
0
5
0

In addition, the Veteran denied having hearing loss in the July 1981 Report of Medical History.

After service, the Veteran reportedly received occupational noise exposure from working on a farm, in a stamping plant, and as a supervisor at a homeless shelter.  See November 28, 2014 VA Audiology Progress Note.  The Veteran did not report receiving any recreational noise exposure.

In August 2011, a VA treatment record noted that the Veteran had normal hearing bilaterally, but did not include any audiological findings.  Another VA treatment record from this month stated that the Veteran had no difficulty with hearing.  The Veteran also denied suffering from hearing loss in October 2011 and April 2012.  In September 2012, a VA treatment record indicated that the Veteran had decreased hearing in the right ear.  No audiological findings were associated with this record.  An audiological consult was later requested in April 2013 after the Veteran received a preliminary diagnosis of hard of hearing.  However, the Veteran did not report to his scheduled audiology appointment in June 2013.

The Veteran was subsequently provided with a November 28, 2014 VA examination to determine the nature and etiology of any hearing loss that was present.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
25
LEFT
15
15
20
20
40

The examiner determined that the use of the word recognition score was inappropriate for both the left and right ear due to language difficulties, cognitive problems, inconsistent word recognition scores, etc.  At this time, the Veteran received a diagnosis of normal right ear hearing and sensorineural hearing loss in the left ear.

A review of the evidence does not demonstrate that the Veteran had a right ear hearing loss disability for VA purposes during the current appeal period.  The results of the November 2014 audiological evaluation do not meet the standards set forth in 38 C.F.R. § 3.385.  The Board recognizes the Veteran is competent to report his hearing difficulty.  However, 38 C.F.R. § 3.385 requires that specific auditory thresholds and/or speech recognition scores be shown before impaired hearing may be considered a disability.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In the absence of a proof a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for right ear hearing loss is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In contrast, the results of the November 2014 VA examination show that the Veteran has left ear hearing loss that meets the criteria of 38 C.F.R. § 3.385.  In addition, as noted above, the Board has conceded the Veteran's in-service noise exposure.  Thus, the remaining question is whether the Veteran's current left ear hearing loss is related to service.

The November 2014 examiner gave a negative nexus opinion for the left ear.  The examiner noted that the November 1976 enlistment audiological evaluation showed hearing that was essentially normal with very mild hearing loss at 500 hertz.  The examiner further observed that the Veteran did not engage in combat and had a low probability of exposure to acoustic trauma in his MOS as a material supply specialist.  In addition, the February 1979, May 1980, and July 1981 audiological evaluations showed normal left ear hearing.  These evaluations failed to demonstrate a standard threshold shift in hearing.  Moreover, the results from the November 2014 VA examination showed that the Veteran's left ear hearing was essentially within normal limits more than 30 years after his separation from active duty.  Although mild hearing loss was documented at 500 hertz during the enlistment audiological evaluation, the examiner explained that this result was irrelevant as all of the subsequent evaluations of record showed normal hearing at 500 hertz.  The examiner opined that the November 1976 result could have been caused by the testing conditions, test/retest variability, or the status of the ear at the time.

Although the VA examiner noted that the November 1976 enlistment examination showed mild hearing left ear loss at 500 hertz, due to the fact that disabling hearing loss under 38 C.F.R. § 3.385 was not noted at entry, the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15, 21 (2016).  Based on the examiner's explanation regarding the potential irregularities that could have led to the measurement at 500 hertz, the Board does not find that there is clear and unmistakable evidence that the Veteran's left ear hearing preexisted service.  As such, the presumption of soundness has not been rebutted, and the claim before the Board is one for direct service connection rather than for aggravation of a preexisting disability,

As the Veteran has been diagnosed with left ear sensorineural hearing loss, the Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim.  However, neither sensorineural hearing loss nor a manifestation sufficient to identify the disease entity is shown during service.  Instead, the hearing tests taken in November 1976 , May 1980, and July 1981 had normal results.  In addition, it is clear from the November 2014 VA examiner's opinion that there was not a manifestation sufficient to identify the disease in service.

Although the Veteran states that his hearing loss began in service in July 1979, the pertinent regulations require that manifestations are "noted" in the service records, and that is not the case in this instance.  Thus, while currently-diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were noted in the service records.
The Board also finds that the evidence does not show that sensorineural hearing loss manifested within one year of the Veteran's discharge from his periods of service.  The record reflects that a diagnosis of sensorineural hearing loss was first noted in the November 2014 VA examination.  As such, service connection under 38 C.F.R. 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran is competent to report his symptoms in service, to include diminished hearing.  Although lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had diminished hearing since military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously noted, there is no evidence of any complaints, treatment, or diagnosis of hearing loss in service, and upon objective testing, his hearing was documented as being within normal limits at the time of his separation from his first period of active service in May 1980, and prior to his second period of service in July 1981.  He also denied experiencing hearing loss in the associated Reports of Medical History.  VA treatment records after service additionally reported that hearing loss was not present in August 2011, October 2011, or April 2012.  This evidence reflects that he did not have hearing loss or experience diminished hearing during service or for many years after his discharge.

For the foregoing reasons, the Board finds that the history regarding the onset of the Veteran's hearing loss in service to be not credible.  Accordingly, the Board finds that the Veteran's bilateral hearing loss did not manifest in service or sensorineural hearing loss within one year thereafter and that there has been no continuity of symptomatology of hearing loss since his active service. 

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R.  § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Likewise, as noted above, service connection may be granted for hearing loss (or other disability) diagnosed post-service upon a showing of a nexus between that disability and the injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).   In this regard, the Board finds that the November 2014 VA examiner's opinion is the most probative evidence of record.  The Board acknowledges that laypersons are sometimes competent to provide opinions regarding medical matters such as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the November 2014 VA examiner's opinion is more probative than the Veteran's lay statements, as it was provided by an audiologist with knowledge, training, and expertise.  In addition, the provided opinion is supported by a complete rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.  Bloom v. West, 12 Vet. App. 185 (1999).  The Board notes that the examiner's rationale observed that the Veteran did not have a high probability of in-service noise exposure.  However, it is clear from the rationale that the negative opinion was primarily based on the normal in-service audiological findings, the Veteran's denial of hearing loss symptoms during service, and the severity of the left ear hearing loss demonstrated during the November 2014 VA examination.

Based on the foregoing, the Board finds that the Veteran's left ear hearing loss is not related to his service, to include the noise exposure therein.  Accordingly, the claim for service connection for left ear hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Psychiatric Disorder other than PTSD

Initially, the Board notes that the Veteran has a current diagnosis of adjustment disorder with depression.  See December 2014 VA examination.  The Veteran contends that his psychiatric disorder began during active service.  See August 2011 Claim.  A review of the Veteran's service treatment records shows that his psychiatric functioning was found to be normal during the November 1976 enlistment examination, the May 1980 separation examination, and the July 1981 enlistment examination.  The Veteran also denied having any psychiatric problems in the Reports of Medical History associated with these examinations.  In addition, the STRs are silent for any treatment, complaints, or diagnoses related to a psychiatric disorder.  His military personnel records show that he received an Article 15 in November 1977 for failure to go at the time prescribed to his appointed place of duty.  He also received an Article 15 in April 1980 for wrongful possession of marijuana.

Following the Veteran's discharge from active service, a July 2011 VA treatment record noted the Veteran's report of losing his job, home, and cars.  He was living with his sister temporarily.  The impression was major depression with suicidal ideation.  This same month, the Veteran received an Axis I diagnosis of depression NOS.  In December 2012, the Veteran was diagnosed with cannabis abuse in addition to depression.  He also received an assessment of major depression in March 2013.

On the question of nexus, the December 2014 VA examiner opined that the Veteran's adjustment disorder with depressed mood was not the result of active service.  The examiner noted that the Veteran had not received treatment in the military for mental illness.  In addition, the Veteran denied experiencing psychiatric complaints in his November 1976 and May 1980 Report of Medical History.  The examiner noted that when the Veteran was admitted in July 2011 to VA psychiatry, he reported that he came to the hospital because he was homeless.  He had been unemployed since 2008 when he was arrested for tickets.  Police took the Veteran's car, and he lost his job.  In light of this evidence, the examiner opined that the Veteran's adjustment disorder with depressed mood was at least as likely as not related to job loss, past homelessness, and missing his daughter.  The Board finds that the December 2014 opinion is highly probative as it was based on a review of the evidence of record as well as a clinical examination of the Veteran, it reflected consideration the Veteran's statements, and it was supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges the Veteran's contention that his psychiatric disorder began during active service.  The Board finds the Veteran's statements not competent to provide a nexus.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a psychiatric condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of depression or sadness, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his psychiatric condition began or was caused are not competent evidence as to a nexus.  

The Board also notes that the Veteran was diagnosed with cannabis abuse during the course of this appeal.  However, VA's General Counsel concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGPREC 7-99, 64 Fed. Reg. 52, 375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  In addition, the Veteran has not contended, and the evidence does not reflect, that his cannabis abuse is secondary to a service-connected or claimed disability.

In light of the above discussion, the Board finds that the most probative evidence of record does not show that the Veteran's current adjustment disorder with depressed mood began during active service or is otherwise related to active service.  Thus, service connection for a psychiatric disorder other than PTSD is not warranted.  In arriving at this decision, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a psychiatric disorder other than PTSD is denied.


REMAND

The Board finds that a remand is necessary for the Veteran's service connection claim for PTSD to obtain an adequate VA examination and medical opinion in compliance with the January 2014 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The remand directed the AOJ to provide the Veteran with a VA examination related to his claim. After such an examination was conducted in December 2014, the examiner concluded that the Veteran did not meet the DSM-V criteria for a diagnosis of PTSD.  However, the DSM-IV rather than the DSM-V criteria are applicable in this case as the Veteran's appeal was certified to the Board in June 2013.  See 80 Fed. Reg. 14308-01 (March 19, 2015).  In addition, the Veteran's April 2014 Statement in Support of Claim for PTSD shows that he reported two separate stressors concerning the removal of his tonsils during service and witnessing another man fall from the second or third floor of a building.  However, the examiner only considered the stressor related to the man falling.

The January 2014 Board remand also instructed the RO to send the Veteran a letter asking that he clarify the in-service stressors related to his PTSD.  In response to the remand, the RO made a February 2015 formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  This memorandum noted that that the Veteran failed to respond within 30 days to a February 19, 2014 letter requesting that he identify his stressors.  However, the record shows that the Veteran submitted his statement identifying his stressors in April 2014.  The service treatment records also reflect that he was admitted for a tonsillectomy in July 1979.  Therefore, this particular stressor is conceded.  In light of the remand, the Board finds that the RO should make an attempt to verify the stressor concerning the Veteran seeing another man fall from the second or third floor of a building.

Regarding the Veteran's service connection claim for a low back disorder, a remand is necessary to obtain potentially relevant SSA records.  As noted above, the record indicates that the Veteran is in receipt of SSA disability benefits.  However, no SSA records are associated with the claims file, nor does the record reflect that there have been any attempts to obtain such records.  VA treatment records suggest that the Veteran's application for these benefits was partly based on his low back disorder.  VA has a duty to assist to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant record from a Federal department or agency, including, but not limited to, records from Federal agencies such as SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  Thus, these records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran as well as the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide or identify medical records that are outstanding and relevant to his service connection claim for PTSD.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the John D. Dingell VA Medical Center, Detroit, Michigan, dated since December 2014.

3.  Make all necessary attempts to verify the Veteran's claimed stressor of witnessing another man fall from the second or third floor of a building.  If necessary, obtain additional information from the Veteran regarding the claimed stressor.  All records and responses must be associated with the claims file.

4.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's reported PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The AOJ should provide the examiner with a summary of any verified in-service stressors, to include the conceded July 1979 tonsillectomy, and the examiner must be instructed that only these events and any personal assault that the examiner determines to have occurred during service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner should specifically indicate whether the Veteran has PTSD under the DSM-IV criteria.  If not, the examiner should address why such a diagnosis is not warranted.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if found.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


